PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4599
STEPHEN G. BUNDY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge;
              Pamela Meade Sargent, Magistrate Judge.
                            (CR-03-15)

                       Argued: October 1, 2004

                      Decided: December 17, 2004

       Before WILLIAMS and SHEDD, Circuit Judges, and
          Henry E. HUDSON, United States District Judge
     for the Eastern District of Virginia, sitting by designation.



Vacated and remanded by published opinion. Judge Shedd wrote the
opinion, in which Judge Williams and Judge Hudson joined.


                             COUNSEL

ARGUED: Stephen Porter Halbrook, Fairfax, Virginia, for Appel-
lant. Robert Lucas Hobbs, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee. ON BRIEF: Robert M. Galumbeck, Michael L. Dennis,
2                       UNITED STATES v. BUNDY
DUDLEY, GALUMBECK, DENNIS & KEGLEY, Tazewell, Vir-
ginia, for Appellant. John L. Brownlee, United States Attorney,
Abingdon, Virginia, for Appellee.


                               OPINION

SHEDD, Circuit Judge:

   Stephen Bundy was indicted on three counts of possession of an
unregistered firearm and one count of possession of a stolen firearm.
Bundy filed a motion for production of certain documents, a motion
to dismiss three counts of the indictment, and a motion to suppress all
evidence seized from his house. After the district court denied these
motions, Bundy entered a conditional guilty plea to one count of pos-
session of an unregistered firearm, for which he was sentenced to
thirty-seven months in prison. Pursuant to the plea agreement, Bundy
now appeals the district court’s rulings on his pretrial motions. We
conclude that the district court erred in accepting Bundy’s conditional
guilty plea because Bundy attempted to preserve for appellate review
a non-case-dispositive pretrial issue. Accordingly, we vacate the judg-
ment of conviction and remand for further proceedings.

                                    I.

   Federal law requires that certain firearms be registered in the
National Firearms Registration and Transfer Record (the "firearms
registry"). 26 U.S.C. § 5841(a). In January 2003, agents from the
Bureau of Alcohol, Tobacco, Firearms and Explosives ("ATF")
observed Bundy firing a short-barreled Colt AR-15 rifle at a local fir-
ing range, placing the rifle in his car, and then taking the rifle into his
house. The Colt AR-15 is subject to the statutory registration require-
ment. After learning that no firearms were registered to Bundy, ATF
agents obtained a warrant to search Bundy’s house for "any and all
weapons not registered to [Bundy] in the National Firearms and
Transaction Records and records related" to Bundy’s possession of
such weapons. During the course of the search, agents discovered,
among other things, the Colt AR-15, a Streetsweeper shotgun, photo-
graphs of a USAS-12 shotgun, a High Standard .22 revolver believed
to be stolen, and more than fifty other firearms.
                       UNITED STATES v. BUNDY                         3
   The grand jury returned an indictment charging Bundy with pos-
session of an unregistered USAS-12 shotgun (Count One); possession
of an unregistered Streetsweeper shotgun (Count Two); possession of
an unregistered Colt AR-15 with a 12-inch barrel (Count Three); and
possession of a stolen .22 revolver (Count Four).

   Bundy filed three pretrial motions in the district court. First, he
filed a Motion for Production that sought to compel the Government
to produce documents showing that the national firearms registry was
inaccurate, incomplete, or both. Second, Bundy filed a motion to sup-
press all the evidence seized at his house on the ground that law
enforcement officers exceeded the scope of the warrant and con-
ducted an impermissible general search. Finally, Bundy filed a motion
to dismiss two of the unregistered-firearms counts on the ground that
the registration requirements violate his Fifth Amendment right
against self-incrimination.

   After the district court denied Bundy’s pretrial motions, Bundy
entered into a plea agreement with the Government. Pursuant to this
agreement, Bundy pled guilty to Count Two of the indictment (pos-
session of the Streetsweeper) and all other counts were dismissed.
The written agreement specifically provided that Bundy would be
permitted to appeal the district court’s adverse rulings on all three of
his pretrial motions. The district court accepted Bundy’s conditional
plea and sentenced him to thirty-seven months in prison. This appeal
followed.

                                  II.

  A criminal defendant must raise certain defenses by way of pretrial
motion, see Fed. R. Crim. P. 12(b), and an adverse ruling on such a
motion ordinarily is not appealable by way of interlocutory appeal,
see 28 U.S.C. § 1291 (conferring appellate jurisdiction over "final
decisions of the district courts").1 When a defendant pleads guilty, he
  1
   A judgment in a criminal case becomes final after conviction and
imposition of the sentence. Flanagan v. United States, 465 U.S. 259, 263
(1984); United States v. Buchanan, 946 F.2d 325, 326 (4th Cir. 1991).
Although interlocutory appeals are sometimes permitted, we have noted
4                       UNITED STATES v. BUNDY
waives all nonjurisdictional defects in the proceedings conducted
prior to entry of the plea. See United States v. White, 366 F.3d 291,
298-99 (4th Cir. 2004); United States v. Willis, 992 F.2d 489, 490 (4th
Cir. 1993). Because "[a] plea of guilty and the ensuing conviction
comprehend all of the factual and legal elements necessary to sustain
a binding, final judgment of guilt and a lawful sentence," United
States v. Broce, 488 U.S. 563, 569 (1989), the defendant has no non-
jurisdictional ground upon which to attack that judgment except the
inadequacy of the plea. Thus, "when the judgment of conviction upon
a guilty plea has become final and the offender seeks to reopen the
proceeding, the inquiry is ordinarily confined to whether the underly-
ing plea was both counseled and voluntary." Id. Under these circum-
stances, a defendant might rationally choose to proceed to trial for the
sole purpose of preserving a pretrial issue for appellate review.

   To avoid the "waste of prosecutorial and judicial resources" and the
"delay in the trial of other cases" occasioned by such a litigation strat-
egy, the 1983 Amendments to Fed. R. Crim. P. 11 formally approved
the use of conditional guilty pleas. Under the current Rule, a defen-
dant may enter a plea of guilty — thereby admitting all the material
allegations against him — while preserving certain pretrial issues for
appeal. Fed. R. Crim. P. 11(a)(2). We have noted that "direct review
of an adverse ruling on a pretrial motion is available only if the defen-
dant expressly preserves that right by entering a conditional guilty
plea" pursuant to Rule 11(a)(2). United States v. Wiggins, 905 F.2d
51, 52 (4th Cir. 1990). Absent a valid conditional guilty plea, we will
dismiss a defendant’s appeal from an adverse pretrial ruling on a non-
jurisdictional issue. See id.

                                    A.

   Rule 11(a)(2) imposes certain requirements for conditional guilty
pleas. The first requirement is that the plea must be offered in writing

the general rule that "[p]iecemeal or interlocutory appeals are disfavored
in the federal courts, especially in criminal cases." United States v. Law-
rence, 201 F.3d 536, 537 (4th Cir. 2000). Thus, even when we consider
whether to permit appeal of a nonfinal order under the collateral order
doctrine, we apply the requirements of that doctrine "with the utmost
strictness in criminal cases." Flanagan, 465 U.S. at 265.
                        UNITED STATES v. BUNDY                          5
and must specify the adverse pretrial rulings that the defendant seeks
to appeal. This requirement "will ensure careful attention to any con-
ditional plea" and will make plain to the parties and the court "that
a particular plea was in fact conditional" as well as "precisely what
pretrial issues have been preserved for appellate review." Fed. R.
Crim. P. 11 advisory committee note. Although some courts have
concluded that this writing requirement is not necessarily mandatory,
even these courts decline to recognize a conditional plea unless the
intent of the parties to enter a conditional plea and to preserve specific
issues for appeal is otherwise clear from the record. See, e.g., United
States v. Bell, 966 F.2d 914, 916-17 (5th Cir. 1992); United States v.
Yasak, 884 F.2d 996, 1000 (7th Cir. 1989). This approach comports
with the general rule that "conditions to a plea are not to be implied."
United States v. Wise, 179 F.3d 184, 186 (5th Cir. 1999).

   There is no doubt that the second and third requirements under the
Rule — Government consent and court approval — are mandatory
and cannot be avoided. The requirement of Government consent "en-
sure[s] that a conditional plea will be allowed only when the decision
of the court of appeals will dispose of the case either by allowing the
plea to stand or by such action as compelling dismissal of the indict-
ment or suppressing essential evidence." Fed. R. Crim. P. 11 advisory
committee note. Likewise, the requirement of court approval should
ensure that "the defendant is not allowed to take an appeal on a matter
which can only be fully developed by proceeding to trial." Id.

   All three requirements limit the use of conditional guilty pleas.
Conditional pleas are the exception, not the rule. Thus, conditions
must be expressly described in writing, or at least so clearly shown
on the record that there is no doubt that a conditional plea was agreed
to. The Government must affirmatively agree to the plea, and the dis-
trict court must exercise its own judgment in approving it.

                                    1.

   Other courts of appeals have imposed one additional requirement
— that any conditional guilty plea be limited to case-dispositive
issues. See, e.g., Wise, 179 F.3d at 186 (describing the conditional
guilty plea as "the usual procedural avenue for preserving the defen-
dant’s objection to a dispositive pretrial ruling and obviating the need
6                       UNITED STATES v. BUNDY
for a full trial"); United States v. Bentz, 21 F.3d 37, 42 (3d Cir. 1994)
(stating that "a conditional guilty plea is only appropriate when the
matter preserved for appeal is case-dispositive and requires no further
factual development"); Yasak, 884 F.2d at 999 (noting that "the rule
ensures that conditional pleas will be allowed only when the appellate
court’s decision will completely dispose of the case"); United States
v. Wong Ching Hing, 867 F.2d 754, 758 (2d Cir. 1989) (concluding
that "entry of a conditional guilty plea is inappropriate unless the
issue preserved for appeal would be dispositive of the case").

   This additional requirement vindicates the expressed purposes of
the conditional plea device. At least with respect to the requirements
of Government consent and court approval, the Advisory Committee
intended to limit the use of conditional pleas based on two separate,
but related, concerns: first, that the conditional plea promote judicial
economy, and second, that the conditional plea not be employed in a
manner that renders appellate review difficult or impossible.

   Judicial economy is not well served when a defendant pleads guilty
in exchange for the right to appeal non-case-dispositive pretrial
issues. Such conditional pleas forecast additional proceedings in the
district court, resulting in needless delays in criminal adjudications.
If the defendant prevails on appeal, then he is entitled under the Rule
to withdraw his guilty plea. See Fed. R. Crim. P. 11(a)(2). At that
point, the defendant will either enter another guilty plea or proceed
to trial. Either way, the district court will have to render another adju-
dication, which may well give rise to yet another appeal. As the Sec-
ond Circuit noted even before the 1983 Amendments were adopted,
"broad-ranging conditional guilty pleas will be more likely to lead to
an elaborate sequence of plea, appeal, trial and re-appeal. Such a
sequence hardly conserves the judicial system’s resources, for it adds
an otherwise unnecessary step to the process." United States v. Burns,
684 F.2d 1066, 1072 (2d Cir. 1982). Moreover, the use of conditional
pleas without a restriction on the types of issues preserved for appeal
would likely result in "a flood of appellate litigation" that would only
forestall the final disposition of criminal cases. Id. In short, allowing
conditional pleas covering various pretrial issues regardless of their
importance to the outcome of the case would waste judicial resources
in both the district courts and the court of appeals.
                        UNITED STATES v. BUNDY                           7
   Not only would liberal use of conditional pleas result in needless
delays in the ultimate disposition of criminal charges, but it would
also undermine the appellate review process itself. Meaningful appel-
late review requires an adequate factual record. Since the issues
sought to be preserved in a conditional plea are pretrial issues, there
is little factual record to assist the court of appeals in carrying out its
review. Thus, it is critical to the appellate review process itself that
the issues presented to the court of appeals be capable of disposition
on a pretrial record. "Without careful supervision of the number and
variety of issues preserved for appeal," however, "the use of condi-
tional guilty pleas is likely to result in appellate presentation of issues
that cannot be adequately reviewed without a full trial record." Id. at
1073; see also Bell, 966 F.2d at 916 (noting that the requirement of
court approval was "designed to insure that pretrial issues preserved
for appeal . . . can be reviewed by the appellate court without a full
trial"); United States v. Thibadeau, 671 F.2d 75, 80 (2d Cir. 1982)
(noting that the defendant sought to raise arguments that "could in
some circumstances present issues on which a reviewing court could
not intelligently rule without a full trial").

   The adequacy of the factual record is especially important for
harmless-error analysis. Even if the court of appeals finds error in a
particular pretrial ruling, it might not be able to determine whether the
defendant is entitled to a favorable disposition because it would be
impossible to tell what impact such an error actually had on his case.
See Burns, 684 F.2d at 1073 (noting that "if the issues are not plainly
dispositive of the case, an appellate court is likely to experience diffi-
culty in determining whether any error that may have occurred should
be deemed harmless"); United States v. Lace, 669 F.2d 46, 57 n.7 (2d
Cir. 1982) (Newman, J., concurring) (cautioning that "[p]leading
guilty with a reservation of appellate rights should not be a device to
circumvent the harmless error rule"). Permitting conditional guilty
pleas to preserve non-case-dispositive pretrial issues for appeal would
undermine harmless-error analysis.

   In addition to these concerns, we note the Supreme Court’s recog-
nition of a strong societal interest in the speedy adjudication of crimi-
nal charges. See Flanagan, 465 U.S. at 264-65. "As time passes, the
prosecution’s ability to meet its burden of proof may greatly diminish:
evidence and witnesses may disappear, and testimony becomes more
8                       UNITED STATES v. BUNDY
easily impeachable as the events recounted become more remote.
Delay increases the cost of pretrial detention and extends the period
during which defendants released on bail may commit other crimes."
Id. at 264. Moreover, "when a crime is committed against a commu-
nity, the community has a strong collective psychological and moral
interest in swiftly bringing the person responsible to justice." Id. at
265. This interest in swift adjudication requires a limitation on the use
of conditional guilty pleas. See Burns, 684 F.2d at 1072 (noting that
"the repeated incidence of . . . protracted proceedings will certainly
not promote the expeditious disposition of criminal cases"). Limiting
the kinds of issues that can be preserved by a conditional plea ensures
that the criminal case will be disposed of promptly, either by dis-
missal of the charges or affirmance of the conviction and sentence.

    For all of these reasons, we conclude that a valid conditional guilty
plea preserves for appellate review only case-dispositive pretrial
issues. The rule we adopt is a safeguard against unnecessary appellate
litigation and inadequate appellate review. It is also a protection
against superfluous proceedings in the district courts. Since the parties
likely will be less energetic about protecting the interests of the judi-
cial branch, we believe it is the duty of the district court in the first
instance "to ensure that the defendant reserves only issues that can
adequately be reviewed without a full trial record, resolution of which
by this court would dispose of the case." Id. at 1073; see also Yasak,
884 F.2d at 999 ("Even if the government assents to a conditional plea
. . . a court need not accept the plea unless assured that the decision
of the court of appeals will dispose of the case."). Criminal defendants
have no right to enter a conditional plea, see Bell, 966 F.2d at 916;
United States v. Davis, 900 F.2d 1524, 1527 (10th Cir. 1990), and a
district court may reject such a plea for any reason or no reason at all,
White, 366 F.3d at 302; Bell, 966 F.2d at 916; Yasak, 884 F.2d at 999.
A district court should reject any conditional guilty plea that purports
to preserve for appellate review pretrial issues that, in the district
court’s own judgment, are not fully case-dispositive.

   The disposition of a pretrial issue is case-dispositive if (1) a ruling
in the defendant’s favor would require dismissal of the charges or
suppression of essential evidence, or (2) a ruling in the Government’s
favor would require affirming the conviction. See Fed. R. Crim. P. 11
advisory committee note. In short, there should be no trial after the
                        UNITED STATES v. BUNDY                           9
specified issues are resolved by the court of appeals. Neither the
defendant nor the Government should be able to prolong proceedings
in the district court after obtaining a favorable outcome on appeal. See
Bentz, 21 F.3d at 42 (rejecting the Government’s request for a remand
to expand the record after the defendant prevailed on appeal pursuant
to a conditional plea). In determining whether a particular pretrial
issue is case-dispositive, the district court should give considerable
weight to the Government’s assessment of the case. See Burns, 684
F.2d at 1073; Fed. R. Crim. P. 11 advisory committee note (noting
that "[t]he government is in a unique position to determine whether
the matter at issue would be case-dispositive"). With respect to a pre-
trial ruling on a motion to suppress, for example, the Government is
best positioned to know what effect suppression of certain evidence
would have on the case. Yet the ultimate decision belongs to the dis-
trict court, and it need not accept the Government’s position as a mat-
ter of course. The question for the district court is whether the court
of appeals’ resolution of the issue specified in the plea would end the
case one way or the other.2

                                    2.

   Bundy attempts to appeal a pretrial order denying a motion for pro-
duction of certain documents. Bundy argues that this order is per se
case-dispositive because the parties and the district court made it the
subject of a conditional plea. That argument assumes, however, that
the plea is a valid conditional plea; it says nothing about the likeli-
hood that a favorable ruling would end this case. For its part, the Gov-
ernment now acknowledges that this discovery issue is not case-
dispositive. If Bundy prevails on this issue, then he will be permitted
to see certain documents and decide whether they help his defense.
A favorable ruling on this issue will not guarantee dismissal of Count
Two, the only charge of which Bundy was convicted. Thus, Bundy’s
conditional plea is invalid as to at least this issue.
  2
   Of course, any defendant who disagrees with the Government’s or the
district court’s assessment of the degree to which a particular issue is
case-dispositive may reserve his right to appeal that issue by pleading not
guilty and proceeding to trial. See Burns, 867 F.2d at 1073.
10                     UNITED STATES v. BUNDY
   Bundy’s plea agreement also identifies two pretrial issues that the
parties agree are case-dispositive. Bundy challenges the denial of his
motion to dismiss on the ground that the firearms registration scheme
violates his Fifth Amendment privilege against self-incrimination. If
he is correct, then Count Two must be dismissed as a matter of law.
Likewise, Bundy challenges the denial of his motion for blanket sup-
pression of evidence seized from his house on the ground that law
enforcement officers exceeded the scope of the warrant and con-
ducted an unconstitutional general search. If Bundy is correct, then all
the evidence seized from his house — including the firearm that is the
subject of Count Two — must be suppressed. Because a ruling favor-
able to Bundy on these issues would require suppression of essential
evidence and would likely lead to dismissal of the firearms charge in
Count Two, these issues are fully case-dispositive and the proper sub-
jects of a conditional plea.

                                  B.

   Faced with a conditional plea agreement that purports to preserve
for appeal two case-dispositive issues and one non-case-dispositive
issue, we must decide whether the non-case-dispositive issue taints
the entire plea or may be separated from the other issues. The Gov-
ernment proposes that the issues be considered separately and that we
exercise "pendent appellate jurisdiction" over the non-case-dispositive
issue. We held in O’Bar v. Pinion, 953 F.2d 74 (4th Cir. 1991), that
"when an appeal is otherwise warranted on a single issue, we may
review all issues that the parties raise and which are reasonably
related when that review will advance the litigation or avoid further
appeals." Id. at 80. Four years after O’Bar, however, the Supreme
Court suggested that pendent appellate jurisdiction, if it ever exists,
should be limited to cases in which the non-appealable issue is "inex-
tricably intertwined" with the appealable issue or "review of the [non-
appealable issue is] necessary to ensure meaningful review of the
[appealable issue]." Swint v. Chambers County Comm’n, 514 U.S. 35,
51 (1995). The issues raised by the discovery order in this case are
not so "inextricably intertwined" with the issues raised by the orders
on the motion to dismiss and the motion to suppress as to warrant an
exercise of pendent appellate jurisdiction under Swint. See Rossignol
v. Voorhaar, 316 F.3d 516, 527 n.3 (4th Cir. 2003); Garraghty v.
Commonwealth, 52 F.3d 1274, 1279 n.5 (4th Cir. 1995).
                       UNITED STATES v. BUNDY                         11
   We conclude that the presence of one non-case-dispositive issue in
this conditional plea renders the entire plea invalid. Bundy’s guilty
plea was conditioned on our affirming all three pretrial orders, and we
could not rule on some but not all of those orders without undermin-
ing the bargain that Bundy struck with the Government. See United
States v. Holbrook, 368 F.3d 415, 420 (4th Cir. 2004) ("We construe
plea agreements in accordance with principles of contract law so that
each party receives the benefit of its bargain."); United States v.
Ringling, 988 F.2d 504, 506 (4th Cir. 1993) ("Plea bargains rest on
contractual principles, and each party should receive the benefit of its
bargain."). Because we cannot rewrite Bundy’s plea agreement to
excise the reference to the non-case-dispositive discovery order, we
conclude that the plea on which the judgment was based is not a valid
conditional plea.

                                   C.

   "The alternatives to a conditional plea being entered are either that
an unconditional plea has been entered or that no [valid] plea has been
entered." United States v. Carrasco, 786 F.2d 1452, 1454 n.2 (9th Cir.
1986). We cannot treat Bundy’s plea as an unconditional plea unless
Bundy entered such a plea, including a waiver of appeal rights,
"knowingly, intelligently, and with sufficient awareness of the rele-
vant circumstances and likely consequences." United States v. Ruiz,
536 U.S. 622, 629 (2002) (internal quotations omitted). At the Rule
11 colloquy, the district court outlined the terms of Bundy’s plea
agreement — including the provision preserving all three pretrial
issues for appeal — and Bundy answered that those were the terms
to which he agreed. The district court found that Bundy was "aware
of the nature of the charge against him and the consequences of his
plea," and it then accepted Bundy’s plea as a conditional plea. Based
on this record, we cannot treat this plea as a knowing and voluntary
unconditional plea. Because there is no valid plea — conditional or
unconditional — to support the judgment of conviction, that judgment
must be vacated. See Wong Ching Hing, 867 F.2d at 758.3 On remand,
  3
   Where a defendant who pled guilty presents on appeal an issue that
he did not even attempt to preserve by means of a conditional plea, we
decline to entertain the appeal on the ground that the defendant’s uncon-
12                      UNITED STATES v. BUNDY
Bundy must decide whether to enter another guilty plea (reserving
only the case-dispositive issues) or proceed to trial.

                                   III.

   Because the conditional guilty plea entered in this case purported
to preserve for appeal a non-case-dispositive issue, it should not have
been agreed to by the Government or accepted by the district court.
Accordingly, we vacate the judgment of conviction and remand for
further proceedings consistent with this opinion.4

                                          VACATED AND REMANDED

ditional plea waived that issue altogether. See Wiggins, 905 F.2d at 52.
In such a case, we could dismiss the appeal without disturbing the defen-
dant’s plea, which was unconditional from the start. In this case, by con-
trast, there was no unconditional plea. A simple dismissal in this case
would leave an invalid plea intact while at the same time significantly
undermining the defendant’s bargain.
   4
     We express no opinion on the merits of Bundy’s challenges to the dis-
trict court’s pretrial rulings.